Citation Nr: 0102108	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-22 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for right ankle 
disability.

2.  Entitlement to service connection for bilateral pes 
cavus.

3.  Entitlement to service connection for an ingrown toenail 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1998 to March 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision by 
the Ft. Harrison, Montana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 1999, a statement of 
the case was issued in November 1999, and the veteran's 
substantive appeal was received in November 1999.  The 
veteran testified at a personal hearing at the RO in December 
1999.  At that time, he withdrew his appeal as to the issue 
of entitlement to service connection for bilateral pes 
planus. 


FINDINGS OF FACT

1.  The right ankle strain treated during the veteran's 
active military service was acute in nature and resolved 
without leaving chronic disability. 

2.  The veteran's ingrown toenail disability preexisted 
service and did not increase in severity during his active 
military service. 


CONCLUSIONS OF LAW

1.  Right ankle disability was not incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.303 (2000).

2.  An ingrown toenail disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 1132, and 1153 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

In the instant case, the Board finds that the RO complied 
with the requirements of the statute.  All relevant evidence 
identified by the veteran was obtained and considered, and 
the veteran was afforded a VA podiatry examination in March 
2000.  Despite contentions to the contrary, the Board finds 
that the March 2000 VA examination is of sufficient detail to 
allow for equitable evaluation of the veteran's claims.  The 
March 2000 VA examiner recorded the past medical history, 
noted the veteran's current complaints, and conducted a 
physical examination.  Under the circumstances, the Board 
finds that the record as it stands allows for equitable 
appellate review and that there has been substantial 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000.  No useful purpose would be served in 
this case by delaying appellate review for additional 
development.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

I.  Right Ankle Disability.

Service medical records indicate that the veteran was treated 
for a right ankle sprain in July 1998.  Subsequent service 
medical records do not reference any right ankle complaints 
or findings, and no pertinent complaints or clinical findings 
were noted at his November 1998 separation physical 
examination or a December 1998 Medical Evaluation Board 
examination.

In February 2000 the veteran underwent an Independent Medical 
Evaluation involving the right ankle.  The veteran indicated 
that he had experienced "intermittent occasional symptoms" 
of his right ankle since service.  The report concluded as 
follows:

The current clinical examination shows a 
full range of motion of the right ankle 
without evidence of chronic inflammation 
or tendonitis of the ankle.  There is no 
evidence of soft tissue swelling or 
limitation to function.

Although [the veteran] may require 
additional medical treatment in the 
future for the right ankle condition, the 
current clinical findings suggest a 
resolved ankle soft tissue injury without 
clinical evidence of continued soft 
tissue swelling, limited motion, or 
persistent tendonitis.

At this point the Board stresses that when a claim is filed 
for entitlement to service connection, there must be an 
initial finding of a current chronic disability.  In the 
absence of proof of a present disability, there can be no 
valid claim for service connection; an appellant's belief 
that he or she is entitled to some sort of benefit simply 
because he or she had a disease or injury while on active 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim of service connection 
for a right ankle disability.  However, trained medical 
personnel have been unable to find a chronic right ankle 
disability capable of medical diagnosis.  While the veteran 
has complained of some right ankle pain, pain alone without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  As such, the Board is 
compelled to find that the preponderance of the evidence is 
against a finding that the veteran suffers from current right 
ankle disability related to his active military service.

II.  Ingrown Toenail

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

A September 1994 preservice private medical record reflects 
that the veteran underwent surgery for an infected ingrown 
toenail.

An ingrown toenail disability was not noted on the veteran's 
June 1997 service entrance examination.  An October 1998 
service medical record indicates that the veteran refused 
treatment for an ingrown toenail (left hallux).

At the March 2000 VA podiatry examination, the veteran's 
"long" history of ingrown toenails was noted.  Physical 
examination revealed that the right big toe had no problems 
but the left big toe continued to cause pain along the edge 
of the toe and nail.  The veteran reported that his left 
hallux nail had been removed about 6 times prior to service.  
The veteran indicated his belief that his ingrown toenail was 
affected by a cast applied in August 1998 to treat a stress 
fracture of the 3rd metatarsal during service.  The examiner 
stated that the veteran's left hallux nail "could not be 
considered as service connected."  The examiner further 
commented that the veteran's ingrown toenail might need 
further treatment.

In the instant case, the evidence clearly and unmistakably 
shows that the veteran suffered from an ingrown toenail 
disability prior to service.  Although it may be conceded 
that the presumption of soundness on induction applies in 
this case, private medical records and the veteran's own 
testimony indicate that the veteran's ingrown toenail 
disability existed prior to service, and the Board finds that 
the presumption of soundness with respect to the veteran's 
ingrown toenail disability is rebutted by clear and 
unmistakable evidence that the disability was present prior 
to service.  See  38 C.F.R. § 3.304(b).  Therefore, the issue 
before the Board is whether the veteran's ingrown toenail 
disability was aggravated by his service.

While it was recommended that the veteran receive treatment 
for his ingrown toenail disability once during service, the 
medical evidence does not show that there was an increase in 
the underlying severity of his ingrown toenail disability 
during service despite the fact that treatment was 
recommended therein.  As noted above, temporary or 
intermittent flare-ups during service of a preexisting 
disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt, supra.  Further, the Board 
notes that the only post-service medical opinion that 
addressed the subject of the veteran's ingrown toenail 
disability was not favorable to the veteran.

As for the veteran's contentions and his December 1999 RO 
hearing testimony that his preexisting ingrown toenail 
disability was chronically worsened by his active duty 
service, the etiology or pathology of a disability or disease 
involves a medical question that the veteran is not qualified 
to answer.  Espiritu.  In the present case, there is no 
competent medical evidence that shows an increase in the 
underlying ingrown toenail disability during service.  In 
short, the Board concludes that the preponderance of the 
evidence is against a finding that there was a permanent 
increase in disability during service associated with the 
veteran's preexisting ingrown toenail disability.


III.  Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant favorable determinations.


ORDER

Entitlement to service connection for right ankle disability 
is not warranted.  Entitlement to service connection for an 
ingrown toenail disability is not warranted.  To this extent, 
the appeal is denied. 


REMAND

After reviewing the evidence pertinent to the bilateral pes 
cavus claim, the Board finds that additional development of 
the medical record is necessary.  While a March 2000 medical 
examination resulted in a finding of no pes cavus, medical 
records dated in November 1998 and December 1998 refer to 
mild pes cavus.  A comprehensive special examination is in 
order to clarify this discrepancy in medical findings. 

Accordingly, the bilateral pes cavus issue is hereby REMANDED 
to the RO for the following actions:

1.  Any pertinent VA and private medical 
records documenting additional post-
service treatment for bilateral pes cavus 
should be obtained and made of record. 

2.  The veteran should be scheduled for a 
special VA foot examination to ascertain 
whether or not he suffers from bilateral 
pes cavus.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any indicated special 
studies and tests should be accomplished, 
and all clinical and special test 
findings should be reported in detail.

3.  After completion of the above, the RO 
should review the pes cavus issue and 
determine whether service connection is 
warranted.  If the benefit sought remains 
denied, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to clarify matters of medical 
complexity.  The veteran and his representative are free to 
submit additional evidence and argument in support of the 
issue addressed by the Board in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

